PER CURIAM
Plaintiff appeals from the trial court’s dismissal of his petition for a writ of habeas corpus. The crimes for which he is incarcerated took place during the time period when the administrative rule discussed in Peek v. Thompson, 160 Or App 260, 980 P2d 178, rev dismissed 329 Or 553 (1999), was in effect. We therefore reverse and remand with instructions for the trial court to consider plaintiff’s arguments in light of Peek and in light of the standard of review enunciated in Hamel v. Johnson, 173 Or App 448, 25 P3d 314 (2001).
Reversed and remanded.